Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 12 amended
Claims 2-7, 10,13-16 and 19-20 canceled
Claims 1, 8-9, 11-12 and 17-18 allowed

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior arts of record disclose or suggest the totality claimed invention as filed. Moreover, the prior art of Kagumba (PG Pub 2014/0000751 A1) disclose the process of forming an article comprising graphene oxide and polyacrylonitrile [0012], where the article is mold injected [0014], and where the article is formed by spinning into fiber [0016]. Therefore, none of the new prior art or the old prior arts discloses or suggest the totality of the claimed invention, including the process of forming graphene oxide from microcrystalline graphite, mixing graphene oxide with PAN in a DMF solvents with the claimed ratio, excluding the mixture into water forming hydrolyzed-PAN/graphene oxide product, molding the formed product into a molded structure followed by graphitizing in the molded structure at a temperature of 1500℃, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 06/06/2022, with respect to the rejection(s) of claim(s) 1, 8-9, 11-12 and 17-18 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

In light of the newly amended claims, the previously applied rejections are now withdrawn, in favor of an allowance of the claimed subject matter.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718